UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:001-09478 PureSafe Water Systems, Inc. (Exact name of registrant as specified in its charter) Delaware 86-0515678 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 25 Fairchild Avenue - Suite 250, Plainview, New York (Address of principal executive offices) (Zip Code) (516) 208-8250 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T( 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of August 12, 2010, 300,429,813 shares of common stock of the issuer were outstanding. PureSafe Water Systems Inc. and Subsidiary (A Development Stage Company Commencing January 1, 2002) Condensed Consolidated Balance Sheets June 30, December 31 ASSETS (unaudited) Current Assets: Cash $ $ Inventories Prepaid expenses and other current assets Total Current Assets Property and equipment, net of accumulated depreciation of $47,351 and $33,356,respectively Patents and trademarks, net of accumulated amortization of $26,556 and $23,504, respectively Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities: Accounts payable and accrued expenses $ $ Accrued compensation Accrued consulting and director fees Convertible notes payable to officer and director (including accrued interest of $50,927 and $14,685 and net of debt discount of $59,610 and $14,706, respectively) Convertible promissory note (including accrued interest of $26,729 and $9,194 and net of debt discount of $80,558 and $104,214, respectively) Promissory notes payable (including accrued interest of $147,192 and $127,221, respectively) Fair value of detachable warrants and options Fair value of embedded conversion options Accrued dividends payable Total Current Liabilities Long Term Liabilities: Notes Payable Notes payable to officers and directors Total Long Term Liabilities TOTAL LIABILITIES Commitments and Contingencies Stockholders' Deficiency: Preferred stock $.001 par value; 10,000,000 shares authorized; 184,144shares issued and outstanding(liquidation preference $2,646,400 and $2,592,250 as of June 30, 2010 and December 31, 2009, respectively) Common stock, $.001 par value; 450,000,000 authorized; 296,021,380 shares issued and 296,016,980 shares outstanding at June 30, 2010; 272,162,945 shares issued and 272,158,545 outstanding atDecember 31, 2009 Additional paid-in capital Treasury Stock, at cost, 4,400 shares of common stock (5,768 ) (5,768 ) Subscriptions receivable - related party(including accrued interest of $43,192 and $33,076, respectively) (380,392 ) (370,276 ) Accumulated deficit (including $22,097,600 and $17,665,444 of deficit accumulated during development stage at June 30, 2010 and December 31, 2009, respectively) (36,629,196 ) (32,197,040 ) Total Stockholders’ Deficiency (4,674,873 ) (2,213,943 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 PureSafe Water Systems Inc. and Subsidiary (A Development Stage Company Commencing January 1, 2002) Consolidated Condensed Statements of Operations (unaudited) Three Months Ended June 30, Six Months Ended June 30, January 1, 2002 To June 30, 2010 Sales $ Costs and expenses (income): Cost of Sales Selling, general and administrative, including stock-based compensation of $7,167 and $518,042 for the three months and $504,084 and $582,004 for the six months ended June 30, 2010 and 2009, respectively and $3,882,891 for the period January 1, 2002 to June 30, 2010 Non-dilution agreement termination costs Research and development Interest expense - including interest expense to a related party of $6,184 and $2,083 for the three months and $16,288 and $8,333 for the six months ended June 30, 2010 and 2009, respectively, and $237,053 for the period Jan 1, 2002 to June 30, 2010 Financing costs - extension of warrants Interest expense - conversion provision (Gain) loss on settlement of debt Change in fair value of detachable warrants and, embedded conversion option Total costs and expenses Net (loss) (3,336,639 ) (998,386 ) (4,432,156 ) (1,626,611 ) (22,097,600 ) Deemed dividend on preferred stock (2,072,296 ) Preferred stock dividends (27,075 ) (27,075 ) (54,150 ) (54,150 ) (888,573 ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) $ ) Net loss attributable to common stockholders per common share - Basic and diluted Net loss attributable to common stockholders per common share (* less than a penny a share) (0.01 ) * (0.02 ) (0.01 ) Weighted average number of shares outstanding The accompanying notes are an integral part of these condensed unaudited consolidated financial statements. 3 PureSafe Water Systems Inc. and Subsidiary (A Development Stage Company Commencing January 1, 2002) Condensed Consolidated Statement of Stockholders’ Deficiency (unaudited) Preferred Stock Common Stock Additional Paid-In Treasury Stock Subscription Accumulated Total Stockholders’ Shares Amount Shares Amount Capital at Cost Receivable Deficit Deficiency Balance at December 31, 2009 $ $ $ $
